           Case 1:18-cr-00105-DAD-SKO Document 59 Filed 03/05/21 Page 1 of 2


 1   LISA C. SIMONS (290090)
     LAW OFFICE OF LISA C. SIMONS
 2   22568 Mission Blvd., #413
     Hayward, California 94541
 3   T: (510) 693-6161
 4   Attorney for Defendant
     PEDRO AYON RAMOS
 5

 6
                                 IN THE UNITED STATES DISTRICT COURT
 7
                                   EASTERN DISTRICT OF CALIFORNIA
 8
                                           FRESNO DIVISION
 9

10
     UNITED STATES OF AMERICA,                      )   Case No.: 1:18CR00105-1
11                                                  )
                    Plaintiff,                      )   STIPULATION AND ORDER TO
12                                                  )   EXONERATE BAIL
            vs.                                     )
13                                                  )   NO HEARING REQUESTED
     PEDRO AYON RAMOS,                              )
14                                                  )
                    Defendant.                      )
15                                                  )
16
            It is hereby stipulated and agreed between PLAINTIFF, United States of America and
17
     defendant, PEDRO AYON RAMOS that the appearance bond posted to secure Mr. Ayon
18
     Ramos’ pretrial release be exonerated, and the cash bail of $5,000 and any interest earned
19
     thereon be returned to the name and address provided on the Affidavit of Owner of Cash
20
     Security.
21
            On May 8, 2018, the magistrate judge ordered Mr. Ayon Ramos released on a bond
22
     secured by a $5,000 cash. Mr. Ayon Ramos was subsequently sentenced on February 28,
23
     2020 to 39 months BOP custody. Mr. Ayon Ramos surrendered to the U.S. Marshal’s Office,
24
     Eastern District, Fresno Division on March 1, 2021 to begin serving the 39-month sentence this
25
     court imposed. In light of the above facts, the parties agree that the bond be exonerated and to
26
     return of the $5,000 cash bail and any interest earned thereon to the name and address
27
     provided on the Affidavit of Owner of Cash Security.
28




                        STIPULATION AND [PROPOSED] ORDER TO EXONERATE BAIL - 1
           Case 1:18-cr-00105-DAD-SKO Document 59 Filed 03/05/21 Page 2 of 2


 1

 2                                                             Respectfully Submitted,
 3   Dated: March 3, 2021
 4
                                                               ___/s/________________________
 5
                                                               Lisa C. Simons
 6
                                                               Attorney for Pedro Ayon Ramos

 7   Dated: March 3, 2021                                      __/s/_________________________
                                                               Vincenza Rabenn
 8                                                             Assistant United States Attorney

 9
                                                ORDER
10

11
            The bond posted to secure the release of defendant Pedro Ayon Ramos is hereby

12   exonerated. The clerk of the Court shall immediately return the cash bail to secure Mr. Ayon

13   Ramos’ release and any interest earned thereon to the name and address provided on the

14   Affidavit of Owner of Cash Security.
15

16   IT IS SO ORDERED.

17      Dated:    March 5, 2021
18
                                                     UNITED STATES DISTRICT JUDGE

19

20

21

22

23

24

25

26

27

28




                        STIPULATION AND [PROPOSED] ORDER TO EXONERATE BAIL - 2
